Citation Nr: 0209283	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected eye disability.


FINDINGS OF FACT

1.  The veteran's conjunctivitis is manifested by dry eyes, 
without evidence of any visual impairment due to 
conjunctivitis.  

2.  Recent examination failed to demonstrate that 
conjunctivitis is active.


CONCLUSION OF LAW

A rating in excess of 10 percent for conjunctivitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case and a 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA medical treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).




Factual background

The veteran was afforded a VA examination of the eyes in 
October 1999.  He complained of a recurring burning sensation 
of his eyes that was brought on by eye strain and aggravated 
by exposure to dust.  An examination revealed bulbar 
conjunctival hyperemia of both eyes.  The discs were flat in 
both eyes with no exudates appreciated on brief funduscopic 
examination in both eyes.  Corrected far visual acuity was 
20/30 in each eye.  The diagnosis was chronic 
blepharoconjunctivitis, both eyes.

Another VA examination of the eyes was conducted in September 
2000.  Near and far corrected visual acuity was 20/20 in the 
right eye and 20/25 in the left eye.  The diagnosis was dry 
eyes, bilaterally.  The examiner stated that he did not 
believe that the veteran had trachomatous conjunctivitis.

VA outpatient treatment records dated from 1999 to 2002 have 
been associated with the claims folder.  When the veteran was 
seen in December 1999, it was noted that there was no 
draining of the eyes.  The following month, he complained of 
a "mattery" drainage from both eyes.  He also reported that 
the eyes were pink.  He stated that he had these symptoms one 
to two times per year.  An examination showed that there was 
a "mattery" drainage in the left eye.  The assessment was 
bilateral conjunctivitis.  The veteran was advised to wash 
his eyes four to five times a day, and he was also to use an 
ophthalmoscopic solution four to five times a day.  That same 
day, it was also noted that both sclerae appeared reddened.  
The veteran indicated that there was no change in his vision, 
except that he could not see through the matter in the 
mornings.  In February 2000, the sclerae were clear.  The 
veteran was seen in December 2001 and a visual field test 
revealed a possible enlarged blind spot in the left eye.  The 
pertinent assessment was glaucoma suspected secondary to cup-
to-disk ratios.




Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent evaluation is assignable for active chronic 
conjunctivitis with objective symptoms.  When healed, rate on 
residuals, if no residuals, a noncompensable evaluation is 
assignable.  Diagnostic Code 6018.

A review of the record shows that the 10 percent evaluation 
for conjunctivitis has been in effect for many years.  VA 
medical reports of record reflect the recurrent presence of 
conjunctivitis one to two times per year.  This is 
contemplated by the current disability rating.  Further, the 
record fails to establish that the conjunctivitis has so 
significantly impaired the veteran's visual acuity, or 
resulted in any other residual, so as to warrant a higher 
rating under any other rating code.  The evidence supporting 
the veteran's claim consists of his statements, including his 
testimony at a hearing, regarding the severity of his 
disability.  The Board concludes that the medical findings 
are of greater probative value than the veteran's statements 
made in support of his claim for monetary benefits.  
Accordingly, the Board finds 

that the preponderance of the evidence is against the claim 
for an increased rating for conjunctivitis.  

In the July 2000 statement of the case, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected conjunctivitis 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  There is no indication in the 
record that the conjunctivitis has produced marked 
interference with employment or that he has required any 
recent hospitalization for it.  In this regard, VA outpatient 
treatment records dated in December 2001 reflect that the 
veteran was employed, and operating a forklift.  The Board is 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.



ORDER

An increased rating for conjunctivitis is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

